Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
The applicant argues that none of the references, alone or in combination, discloses determining a context for entropy decoding the secondary transform index that is signaled in a coded video bitstream.
After further search and consideration, the examiner respectfully disagrees with the applicant.  It is noted that Kim discloses determining a context for entropy decoding the secondary transform index that is signaled in a coded video bitstream (pars. 333-345, 354, 356; fig. 12).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0387241).
Regarding claim 1, Kim discloses a method for video decoding in a decoder (abstract), comprising: 
decoding coded information for a transform block (TB) from a coded video bitstream, the coded information indicating one of intra prediction mode information for the TB, a size of the TB, and a primary transform type used for the TB, the intra prediction mode information for the TB indicating an intra prediction mode used for the TB (pars. 76, 78, 91); 
determining a context for entropy decoding a secondary transform index that is signaled in the coded video bitstream, the context being determined based on the one of the intra prediction mode information for the TB, the size of the TB, and the primary transform type used for the TB, the secondary transform index indicating a secondary transform in a set of secondary transforms that is to be performed on the TB (pars. 333-345, 354, 356; fig. 12); 
entropy decoding the secondary transform index based on the context (par. 358, 360); and 
performing the secondary transform indicated by the secondary transform index on the TB (par. 96).
Regarding claim 2, see teachings of claim 1.  Kim further discloses wherein the one of the intra prediction mode information for the TB, the size of the TB, and the primary transform type used for the TB indicates the size of the TB (par. 369); and the determining the context includes determining the context for entropy decoding the secondary transform index based on the size of the TB (par. 360).
Regarding claim 3, see teachings of claims 1 and 2.  Kim further discloses wherein the size of the TB indicates a width W of the TB and a height H of the TB (par. 378), a minimum of the width W of the TB and the height H of the TB is L (par. 159), and the determining the context further includes determining the context based on L or LxL (par. 379).
Regarding claim 4, see teachings of claim 1.  Kim further discloses wherein the one of the intra prediction mode information for the TB, the size of the TB, and the primary transform type used for the TB indicates the intra prediction mode information for the TB (par. 123); and the determining the context includes determining the context for entropy decoding the secondary transform index based on the intra prediction mode information for the TB (par. 189).
Regarding claim 5, see teachings of claims 1 and 4.  Kim further discloses wherein the intra prediction mode information for the TB indicates a nominal mode index, the TB being predicted using a directional prediction mode that is determined based on the nominal mode index and an angular offset (par. 124, 196), and the determining the context includes determining the context for entropy decoding the secondary transform index based on the nominal mode index (pars. 359-360).
Regarding claim 6, see teachings of claims 1 and 4.  Kim further discloses wherein the intra prediction mode information for the TB indicates a nominal mode index, the TB being predicted using a directional prediction mode that is determined based on the nominal mode index and an angular offset (pars. 124, 196), and the determining the context includes determining the context for entropy decoding the secondary transform index based on an index value associated with the nominal mode index (par. 146, 359-360).
Regarding claim 7, see teachings of claims 1 and 4.  Kim further discloses wherein the intra prediction mode information for the TB indicates a non-directional prediction mode index, the TB being predicted using a non-directional prediction mode indicated by the non-directional prediction mode index (par. 125), and the determining the context includes determining the context for entropy decoding the secondary transform index based on the non-directional prediction mode index (pars. 359-360).
Regarding claim 8, see teachings of claims 1 and 4.  Kim further discloses wherein the intra prediction mode information for the TB indicates a recursive filtering mode used to predict the TB (par. 107), the method includes determining a nominal mode index based on the recursive filtering mode, the nominal mode index indicating a nominal mode (par. 146), and the determining the context includes determining the context for entropy decoding the secondary transform index based on the nominal mode index (pars. 359-360).
Regarding claim 9, see teachings of claim 1.  Kim further discloses wherein the one of the intra prediction mode information for the TB, the size of the TB, and the primary transform type used for the TB indicates the primary transform type used for the TB (par. 67); and the determining the context includes determining the context for entropy decoding the secondary transform index based on the primary transform type used for the TB (pars. 90, 96).
Regarding claim 10, see teachings of claims 1 and 9.  Kim further discloses wherein a primary transform indicated by the primary transform type includes a horizontal transform indicated by a horizontal primary transform type and a vertical transform indicated by a vertical primary transform type (par. 101), and the determining the context further includes determining the context for entropy decoding the secondary transform index based on whether the horizontal primary transform type and the vertical primary transform type are both discrete cosine transforms (DCTs) or both asymmetric discrete sine transforms (ADSTs) (pars. 174, 163).
Regarding claim 11, see teachings of claims 1 and 9.  Kim further discloses wherein a primary transform indicated by the primary transform type includes a horizontal transform indicated by a horizontal primary transform type and a vertical transform indicated by a vertical primary transform type (par. 101), and the determining the context further includes determining the context for entropy decoding the secondary transform index based on whether the horizontal primary transform type and the vertical primary transform type are both discrete cosine transforms (DCTs) or both line graph transforms (LGTs) (pars. 174, 163).
Regarding claim 12, see teachings of claims 1 and 9.  Kim further discloses wherein a primary transform indicated by the primary transform type includes a horizontal transform indicated by a horizontal primary transform type and a vertical transform indicated by a vertical primary transform type (par. 101), and the determining the context further includes determining the context for entropy decoding the secondary transform index based on whether the horizontal primary transform type and the vertical primary transform type are (i) both discrete cosine transforms (DCTs), (ii) both line graph transforms (LGTs), (iii) a DCT and an LGT, respectively, or (iv) an LGT and a DCT, respectively (pars. 174, 163).
Regarding claim 13, see teachings of claims 1 and 9.  Kim further discloses wherein a primary transform indicated by the primary transform type includes a horizontal transform indicated by a horizontal primary transform type and a vertical transform indicated by a vertical primary transform type (par. 101), and the determining the context further includes determining the context for entropy decoding the secondary transform index based on whether the horizontal primary transform type and the vertical primary transform type are (i) both discrete cosine transforms (DCTs), (ii) both line graph transforms (LGTs), (iii) a DCT and an identity transform (IDTX), respectively, or (iv) an IDTX and a DCT, respectively (pars. 174, 163).
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 12.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486